DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingram-Goble et al. US 2015/0255322.
Ingram-Goble discloses a substrate transport comprising:
	(Re claim 1) “a transport mechanism for transporting a substrate that is placed in a horizontal posture” (100 figure 1). “a controller for controlling said transport mechanism on the basis of a warped state of said substrate to control acceleration at a time of starting and stopping movement of said transport mechanism” (para 0050).
	(Re claim 4) “placing a substrate in a horizontal posture on a transport mechanism” (100 figure 1, para 0050). “starting movement of said transport mechanism” (100 figure 1, para 0050). “stopping the movement of said transport mechanism” (100 figure 1, para 0050). “wherein in said operation b), acceleration at a time of starting the movement of said transport mechanism is controlled on the basis of a warped state of said substrate” (100 figure 1, para 0050). “acceleration at a time of stopping the movement of said transport mechanism is controlled on the basis of said warped state of said substrate” (100 figure 1, para 0050).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram-Goble in view of Onzuka et al. US 2017/0178930.
Ingram-Goble discloses the system as rejected above and substrates curved in two different directions (figure 3,4).
Ingram-Goble does not disclose said substrate having first and second curvatures orthogonal to one another and one having greater curvature.
Onzuka teaches said substrate having first and second curvatures orthogonal to one another and one having greater curvature (A,B,C,D figure 4A-C, 5).
It would have been obvious to one skilled in the art to modify the system of Ingram-Goble to include said substrate having first and second curvatures orthogonal to one another and one having greater curvature because substrates natural curve in multiple directions and degrees and their warpage should be taken into account to properly handle them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0012789, 2014/0249675 and 2011/0007296.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651